Title: To Thomas Jefferson from John James Barralet, 17 March 1801
From: Barralet, John James
To: Jefferson, Thomas



Sir
Philadelphia March 17–1801.

I was honoured with your favour of the 12 Instant. I am happy that the portrait of Mr Volney drawn in Indian ink and black Chalk, meets with your Approbation. I return you many thanks for your kindness in sending to me a draught of five Guineas, which is double the value of the performance—Your kind acceptance would have been a Sufficient recompence, never thought of selling his likeness in the original Sheet—
I humbly request your leave to Insert your Name at the head of the Subscription list for the Apotheosis of General Washington, that Stands at present without a Patron. your acquiescence will be of the utmost Service there is an Overplus of monies, more than adequate for your Subscription. with Gratitude I remain
Sir/ Your most humble & Obedient Servt

John James Barralet


Mr Chaudron has bought the Half of the plate Apotheosis at nine hundred and fith’ty Dollars. the size of the Engraving 24 inches by nineteen, the price to Subscriber’s Seven dollars, to Non-Subscriber’ 9 Dollar’s. I have been working these fourteen month’s with the greatest attention. Shall not compleat it till the latter end of May next

